DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 3/11/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The objection to the title is withdrawn; the title correction filed 3/11/2022 is accepted by the Examiner.   The amendment to P95 of the specification filed 3/11/2022 to correct the obvious error is also accepted by the Examiner. 

Claim Objections
3.	The objection to claim 18 is withdrawn in view of the correction filed.  

Claim Rejections - 35 USC § 112
4.	The rejections of claim 1, and thus dependent claims 2-22, and claim 8, and thus dependent claim 9, under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling are maintained.
	With respect to claim 1, the disclosure does not enable one of ordinary skill in the art to practice the invention without the features of either:
1) a top plate comprising a plurality of ducts with each respectively corresponding to a respective vent of each of the battery cells, a top cover comprising a plurality of discharge openings with each respectively corresponding to a respective duct, OR
2) a top plate comprising a duct corresponding to one of the vents of the battery cells    
which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
	The disclosure does not enable a singular duct corresponding to a plurality of vents as presented.  The claim requires a plurality of battery cells with each comprising a vent (lines 2-4).  Thus, at a minimum, the claim requires at least two battery cells each with their own respective vent.  The claim then defines a top plate that comprises a duct corresponding to the vent of each of the battery cells which is not enabled by the disclosure.  Specifically, the disclosure does not provide enablement for a singular duct (one of the potential options for “a duct”) corresponding to the vent of each of the battery cells.  In other words, inserting the definition provided by Applicant from the case law cited (see page 8 of the response filed 3/11/2022) for the indefinite article “a” (“one or more”), claim 1, lines 5-6 reads as follows:  
“a top plate coupled to a top of the cover member and comprising [one or more] duct(s) corresponding to the vent of each of the battery cells”

The disclosure does not enable the option of [one] duct corresponding to the vent of each of the battery cells which is encompassed by the plain and ordinary meaning of the word of a duct.  Accordingly, the rejection is maintained.  
Arguendo, even if “a duct” at line 5 is now interpreted to require only the meaning of ducts (plural) (an improper interpretation of the plain meaning of the word and not one conceded by the Examiner), the full scope of the claim would not be enabled as the claim would then have two potential meanings, one of which is not enabled (option 1):  
	1)  there are plural ducts corresponding to the vent of each of the battery cells [i.e., each vent has multiple ducts corresponding thereto]; or
	2)  there are plural ducts, with a respective duct corresponding to a respective vent of a given battery cell.   
	With respect to claim 8, the disclosure does not enable that the receiving space is a capsule or tube.  It is not clear how a space (i.e., empty portion) can be a capsule or a tube as claimed.  The meaning thereof cannot be extrapolated given the disclosure of the instant application does not illustrate such a feature.  Thus, the feature is not enabled by the disclosure.
	Appropriate correction is required.  For compact prosecution purposes, claim 1 will continue to be examined for prior art purposes as if the second proposed correction is incorporated into the independent claim.

5.	The rejection of claim 8, and thus dependent claim 9, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.  The rejection of claim 9 under this heading is withdrawn in view of the correction made.  
Claim 8 recites that the receiving space is a capsule or tube.  It is not clear how a space (i.e., empty portion) can be a capsule or a tube as claimed.  The meaning thereof cannot be extrapolated given the disclosure of the instant application does not illustrate the feature as claimed.  This is a maintained rejection from the prior Office Action.
	Appropriate correction is required.    
Claim Rejections - 35 USC § 103
6.	The rejection of claims 1, 3, 12-13, and 15 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) is maintained and updated in view of the amendment.
Regarding claim 1, Woehrle teaches an energy storage module (Fig. 2b; entire disclosure relied upon) comprising: 
a battery housing 1 (“a cover member”) accommodating a plurality of battery cells 2 in an internal receiving space, the battery cells 2 being arranged in a first direction (P6, 48; Fig. 2b), each of the battery cells 2 comprising a cut-out area 3 which can be opened in event of failure of the cell (i.e., “a vent”) (P6, 12, 21, 23, 42); 
a lid 8 (“a top plate”) coupled to a top of battery housing 1 (“cover member”); and
a dispenser 4 (“an extinguisher sheet”) configured to emit a flame-inhibiting, a flame-retarding, and/or flame-extinguishing agent at a reference temperature (P10, 13-16).  Note Woehrle teaches the dispenser 4 has dispenser openings 5a-5f that are arranged over the cells and particularly preferably over the cut-out areas 3 (“vents”) (P36; Fig. 2b).  Figure 2b is reproduced below for convenience:

    PNG
    media_image1.png
    220
    525
    media_image1.png
    Greyscale

Woehrle thus generally teaches the concept of providing a battery module (“an energy storage module”) with the components of a battery housing 1 (“cover member”), battery cells 2 each comprising a cut-out area 3 (“vent”), a lid 8 (“top plate”), and a dispenser 4 (“extinguisher sheet”) configured to emit a fire-extinguishing agent at a temperature exceeding a certain temperature; however Woehrle fails to explicitly teach the features of the claim as italicized below and specifically that the lid 8 (“top plate”) has the duct feature claimed, there is a top cover with a discharge opening as claimed, and the dispenser 4 (“extinguisher sheet”) is between the two:
“…a top plate coupled to a top of the cover member and comprising a duct corresponding to [one of the] vent[s] of ;
10a top cover coupled to a top of the top plate and having a discharge opening corresponding to the duct; 
and an extinguisher sheet between the top cover and the top plate, the extinguisher sheet being configured to emit a fire extinguishing agent at a reference temperature.”
  
In the same field of endeavor, Sugeno teaches analogous art of lid-attached cell tray 10 for receiving batteries 11 therein, wherein a fire extinguishing liquid (“fire extinguishing agent”) is provided within bag 16 which is a package (i.e., “an extinguisher sheet”) (P37) that is part of lid 13.  Sugeno specifically teaches the lid-attached cell tray 10 (“energy storage module”) (Fig. 1, 2a-2d) comprises: 
a cell tray 12 (“cover member”) accommodating a plurality of battery cells 11 in a receiving space, the battery cells arranged in a first direction (Fig. 1); 
a top plate 15 coupled to a top of the tray 12 (“cover member”) and comprising opening an hole 23 (“duct”); 
a top cover 14 coupled to a top of the top plate 15 and having an opening hole 17 (“discharge opening”) corresponding to the hole 23 (“duct”) (Fig. 2c); and 
an extinguisher sheet 16 (water bag 16 is made of a laminate film – P37) located between the top cover 14 and the top plate 15, and configured to emit a fire extinguishing liquid at a temperature exceeding a certain temperature (P50-51; the temperature being the temperature the packaging of bag 16 melts at as described).
Sugeno teaches the top cover 14 and the top plate 15 may be structural bodies with flame-retardant materials such that they may function as fire walls, thereby making it possible to prevent fire from being caught due to the synergistic effect with the fire extinguishing function of the water bag 16 (“extinguisher sheet”) (P53).  Thus, the combination of extinguisher sheet 16 with a top cover 14 and a top plate 15 as taught by Sugeno with the structure detailed above provides the advantageous result of synergistically preventing fire (P53).
Figures 1 and 2a-2d of Sugeno are reproduced below for convenience:

    PNG
    media_image2.png
    457
    548
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    281
    549
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    220
    235
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the integrated lid 13 of Sugeno including the combination of extinguisher sheet 16 (having an extinguishing agent), top cover 14, and top plate 15 as detailed above for the lid 8 and dispenser 4 of Woehrle in order to provide the predictable and advantageous results of making it possible to better prevent fire from being caught due to the synergistic effect of the fire extinguishing function of the water bag 16 (“extinguisher sheet”) with the flame-retardant/fire-wall features of top cover 14 and top plate 15 as taught by Sugeno  (P53).  The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).  
Furthermore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to align the opening hole 23 (“duct” of top plate 15) of Sugeno, and thus also the opening hole 17 (“discharge hole” of top cover 14) which are aligned with opening hole 23 (Fig. 2c), with the cut-out areas 3 (“vents”) of modified Woehrle given Woehrle teaches it is a preferable design to provide the dispenser openings 5a-5f  of dispenser 4 (“extinguisher sheet”) such that they are arranged over the cut-out areas 3 (“vents”) (P36; Fig. 2b).
Woehrle teaches wherein the dispenser 4 (“extinguisher sheet”) has a dispenser opening that may be embodied in the form of a thinning wall or a joint seam that provides a very simple and cost-effective configuration for a dispenser which can be opened by means of an increase in temperature (P14).
Thus, it would have been obvious to provide the extinguisher sheet (reference 4 of Woehrle/ reference 16 of Sugeno) with an opening in order to provide the predictable results of providing a very simple and cost-effective configuration for a dispenser (“extinguisher sheet”) which can be opened by means of an increase in temperature (P14), and it would have been further obvious to provide said opening hole corresponding to the opening holes 23 (“duct”) and opening hole 17 (“discharge opening”) (already aligned) such that the fire extinguisher agent may easily flow out and over the batteries.
Regarding claim 3, Woehrle teaches wherein the dispenser 4 (“extinguisher sheet”) extends in the first direction (Fig. 2b).  Modified Woehrle (Sugeno) also teaches wherein the bag 16 (“extinguisher sheet”) extends in the first direction.  
Regarding claim 12, Woehrle discloses there are a plurality of dispensers 4 (“extinguisher sheets”) (both Figs. 2a, 2b).  Modified Woehrle (Sugeno) also teaches a plurality of water bags 16 (“extinguisher sheets”) (Fig. 1).  
Regarding claim 13, each of Woehrle and Sugeno teaches wherein each of the extinguisher sheets extends in the first direction (see Figs. 1-2b of Woehrle; Figures 1-2d of Sugeno).
Regarding claim 15, modified Woehrle (Sugeno) teaches wherein the extinguisher sheets 16, 16 are spaced from the battery cells 2 by a first distance, and 5wherein an upper end of the duct 23 is spaced from the battery cells 2 by a second distance, the first distance being greater than the second distance (given the extinguisher sheets 16, 16 are above the upper end of the duct 23) (see Figs. 1-2d of Sugeno).

7.	The rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) as applied to at least claim 1 above, and further in view of Cho et al. (US 2016/0268564) is maintained.
Regarding claim 4, modified Woehrle fails to disclose the energy storage module further comprising a plurality of insulation spacers respectively between adjacent ones of the battery cells.  In the same field of endeavor, Cho teaches an analogous battery module in which insulation spacers 140 having both adhesive and insulative properties are provided respectively between adjacent ones of the battery cells 10a-10n (Fig. 3; P35), the spacers 140 providing insulation between the battery cells, and securing the mechanical/structural performance of the module 100 by tightly holding the cells 10 together such that reliability may be enhanced (P35).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provided the energy storage module of modified Woehrle with a plurality of insulation spacers 140 respectively between adjacent ones of the battery cells 2 as taught by Cho in order to provide the predictable and advantageous results of providing insulation between the battery cells, and securing the mechanical/structural performance of the module 100 by tightly holding the cells 10 together such that reliability may be enhanced (P35).
Regarding claim 5, modified Woehrle (Sugeno) teaches wherein the top plate 15 has a large array of openings 23 (one of which being the claimed singular “duct”), and the others or a portion thereof, relied upon for the “openings” that would intrinsically correspond to the insulation spacers 140 given their density (see Figs. 1-2c).  Alternatively, it is considered an obvious expedient to provide the openings 23 such that they are arranged to correspond to each of the components within the module, including the insulation spacers 140, in the event of a fire in any given area of the battery module.25
Regarding claim 6, modified Woehrle (Sugeno) teaches wherein the extinguisher sheet 16 is over the openings 23 in top plate, and would furthermore be intrinsically over the insulation spacers 140 of modified Woehrle (Cho) given they are adjacent and between the batteries which sit below the extinguisher sheet 16.

8.	The rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) as applied to at least claim 1 above, and further in view of Hassel et al. (US 5,047,272) is maintained.
Regarding claim 7, Woehrle teaches wherein the dispenser 4 (“extinguisher sheet”)  comprises a receiving space (illustrated in Fig. 2b) receiving a fire extinguishing agent within in the receiving space, and an outer cover made of an organic polymer, a thermoplast, a polyolefin such as PE or PP (P15-16), wherein the material may have a melting point in a range of > 80 °C to < 200 °C.  Woehrle teaches that plastics can be easily shaped, are cost-effective, have low weight, and are advantageously resistance to a large number of chemicals (P16).  Sugeno teaches a similar construct (water bag 16) including a receiving space (illustrated) receiving a fire extinguishing agent in the receiving space, wherein the water bag 16 is made of a laminate film including a heat-sealed layer, an aluminum foil, a protective layer, and an adhesive layer (with other possible layers) with PP, PP, nylon, and PET exemplified for the materials (P37).  Neither reference explicitly discloses the use of polyurea and polyurethane as claimed for the outer cover of dispenser 4/bag 16 (“extinguisher sheet”).
The courts have held (MPEP 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Hassel discloses that polyurethane-polyurea composites, an organic polymer, are known and have a melting point in the range of 60-180° C (C7/L19-30).  Similar to Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), reading a list and selecting a known compound (polyurethane-polyurea polymeric material of Hassel having a melting point of 60-180° C (C7/L19-30) to meet known requirements (polymeric material having a melting point in a range of > 80 °C to < 200 °C as taught by Woehrle) is prima facie obvious.
	Regarding claim 8, modified Woehrle teaches all of the structure presented including a receiving space and an outer cover.  Thus, whatever the intended meaning of “the receiving space is a capsule” appears to be met by modified Woehrle in that the outer cover and receiving space create a capsule entity.  
Regarding claim 9, Woehrle teaches the fire extinguishing agent may be a halogenated organic compound with the examples taught at P26 which are halogenated carbon.  Of note is that Sugeno teaches the fire extinguishment liquid is not limited to water and may be any liquid as long as it can digest the fire source (P38).

9.	The rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) as applied to at least claim 1 above, and further in view of Fitzpatrick (US 7,385,480) and Fitzpatrick (US 6,136,423) (hereinafter “Fitzpatrick2”), both Fitzpatricks being the same inventor, is maintained.
Regarding claim 10, modified Woehrle fails to disclose the dispenser 4/bag 16 (“extinguisher sheet”) comprises a plurality of sheets respectively configured to emit the fire extinguishing agent at different temperatures.  
In an analogous field of endeavor, Fitzpatrick teaches a fire fighting apparatus analogous in function and form to the dispenser 4/bag 16 (“extinguisher sheet”) of modified Woehrle, wherein the apparatus includes a plurality of sheets with fire extinguishing agent 18, 18’’ therein.  Specifically, the apparatus (Fig. 4) has heat-sensitive membranes 14, 14A which rupture at elevated temperatures to release fire retardant material 18' and 18'', resectively.  The first heat-senstivie membrane 14 ruptures first such that 18’ is released, and membrane 14A along with retardant powder 18’’ come to rest upon base 12 via gravity, and powder 18''  is then available for release should second membrane 14A be ruptured (C3/L17-29).  Fitzpatrick teaches that the layering allows for multiple layers of fire retarding agent to be successively discharged as their supporting membranes are ruputured until the fire is brought under control and may be made small enough ot fit inside the housing of an item of electrical equipment (C3/L30-53).

    PNG
    media_image5.png
    309
    642
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the dispenser 4/bag 16 (“extinguisher sheet”) of modified Woehrle with a plurality of different sheets respectively configured to emit the fire extinguishing agent given Fitzpatrick teaches such a configuration is known in the art and provides the predictable result of allowing for fire retarding agent to be successively discharged as the supporting membranes are ruputured until the fire is brought under control.
Furthermore, Woehrle as modified by Fitzpatrick doesn’t explicitly teach that the sheets (membrane 14, 14a) are configured such that the fire extinguishing agent (18, 18'') is emitted at different temperatures; however, Fitzpatrick2 (same inventor) teaches analogous art of another fire fighting appartus in which a plurality of shells made of a membrane and filled with fire retardant materials are provided, wherein the shells burst at high temperatures to release the fire retardant materials to extinguish the material (abstract), and wherein the thickness of the shells can be adjusted to be more sensitive to temperature than others in order to allow for the shells to burst at different temperatures (C2/L51-62).
Therefore, it would have been further obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the membranes 14, 14a of Fitzpatrick with differeing thicknesses as taught by Fitzpatrick2 such that the membranes 14, 14a can burst at different temperatures, thereby allowing the membranes 14, 14a to respond differently to elevated temperatures such that delayed resposnes for particular types of retardant materials may be achieved (C2/L51-62).
Regarding claim 11, modified Woehrle (Fitzpatrick- Fig. 4 above) teaches wherein the sheets of the extinguisher sheet are stacked on each other.  

10.	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) as applied to at least claims 1, 12, and 13 above, and further in view of Fitzpatrick (US 7,385,480) is maintained.
Regarding claim 14, modified Woehrle fails to disclose the feature presented of, “teaches 25wherein a first one of the extinguisher sheets is between a first electrode terminal of one of the battery cells and the vent of the one of the battery cells, and wherein a second one of the extinguisher sheets is between a second electrode terminal of the one of the battery cells and the vent of the one of the battery cells.”  The feature is one in which the plurality of extinguisher sheets extending in the first direction (claims 12 and 13) must be either stacked one on top the other, or small enough to be adjacent each other and between the terminals.  
In an analogous field of endeavor, Fitzpatrick teaches a fire fighting apparatus analogous in function and form to the dispenser 4/bag 16 (“extinguisher sheet”) of modified Woehrle, wherein the apparatus includes a plurality of sheets with fire extinguishing agent 18, 18’’ therein, and wherein the plurality of sheets are stacked one on top the other.  Specifically, the apparatus (Fig. 4) has heat-sensitive membranes 14, 14A which rupture at elevated temperatures to release fire retardant material 18' and 18'', resectively.  The first heat-senstivie membrane 14 ruptures first such that 18’ is released, and membrane 14A along with retardant powder 18’’ come to rest upon base 12 via gravity, and powder 18''  is then available for release should second membrane 14A be ruptured (C3/L17-29).  Fitzpatrick teaches that the layering allows for multiple layers of fire retarding agent to be successively discharged as their supporting membranes are ruputured until the fire is brought under control and may be made small enough ot fit inside the housing of an item of electrical equipment (C3/L30-53).

    PNG
    media_image5.png
    309
    642
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the dispenser 4/bag 16 (“extinguisher sheet”) of modified Woehrle with the above arrangement in which a plurality of extinguisher sheets, stacked one on top the other, are provided given Fitzpatrick teaches such a configuration is known in the art and provides the predictable result of allowing for fire retarding agent to be successively discharged as the supporting membranes are ruputured until the fire is brought under control.  The substutition provides for each of the first and second extinguisher sheets to bet between the terminals of one of the battery cells and the vent 3 of one of the battery cells (see Figs. 1-2b of Woehrle in which the the feature is illustarated and further explicitly taught).

11.	The rejection of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) as applied to at least claim 1 above, and further in view of Page et al. (US 2018/0026245) is maintained.
Regarding claim 16, modified Woehrle fails to teaches wherein a proportion of the fire extinguishing agent contained in the dispenser 4/bag 16 (“extinguisher sheet”) relative to the total weight of the extinguisher sheet dispenser 4/bag 16 (“extinguisher sheet”) is from 30% to 50%.  
In the same field of endeavor, Page teaches an intumescent battery housing which includes a powder chamber that may comprise a flame retardant material that when heated, decomposes and releases an inert gas (P11), wherein the body 105 and lid 101 of the battery housing also includes fire retardants with the concentration being from 5-55 wt% (P43).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to include the fire extinguishing agent in the extinguisher sheet in a proportion relative to the total weight of 5-55 wt% given Page teaches this is a suitable ratio in the same field of endeavor for an analogous constituent (P43).  
Furthermore, the courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, in the absence of new or unexpected results for which objective evidence is provided that is fully commensurate in scope with the claims presented, it is considered an obvious expedient to determine the optimum or workable ranges by routine experimentation of the fire extinguishing agent utilized in the dispenser 4/bag 16 (“extinguisher”) of modified Woehrle.    
Regarding claim 17, modified Woehrle fails to disclose an amount of the fire extinguishing agent in the extinguisher sheet is from 0.12 g/cm3 to 0.82 g/cm3 as claimed.  The rejection of claim 7 is incorporated into the present rejection and not repeated here, wherein modified Woehrle/Page includes the fire extinguishing agent in the extinguisher sheet in a concentration of 5-55 wt% given Page teaches this is a suitable ratio in the same field of endeavor for an analogous constituent (P43).  Although not stated in terms of g/cm3 (i.e., amount in a given volume), Page is still optimizing the same thing which is the amount of fire retardant within a component for use with a battery in the range of  within the analogous 5-55 wt% (P43).
Thus, determining an appropriate amount in the fire extinguishing agent in the extinguisher sheet in terms of grams per cubic centimeter is simply another manner of optimizing the amount of fire retardant within a component which Page teaches in terms of weight percent (P43).  See the case law cited directly above (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Thus, in the absence of new or unexpected results for which objective evidence is provided that is fully commensurate in scope with the claims presented, it is considered an obvious expedient to determine the optimum or workable ranges by routine experimentation of the fire extinguishing agent utilized in the dispenser 4/bag 16 (“extinguisher”) of modified Woehrle in any format (weight percentage, volume percentage, g/cm3, etc.), the feature providing the predictable result of achieving the needed amount of fire extinguisher agent for a given battery module.  

12.	The rejections of claims 18-22 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) as applied to at least claim 1 above, and further in view of any of the following references individually:
	1) Ha et al. (US 2020/0350632) 
	2) Ha et al. (US 2020/0350580);
	3) Ha et al. (US 2020/0350574);
	4) Lee et al. (US 2020/0350568);
	5) Ha et al. (US 2020/0350567);
	6)  Ha et al. (US 2020/0350566);
	7)  Ha et al. (US 2020/0350557);
	8)  Ha et al. (US 2020/0014078);
	9)  Ha et al. (US 2020/0014027)
		are each maintained.
Each of the applied references labeled 1-9 has a common assignee with the instant application. Based upon the earlier effectively filed date of each of the above 1-9 references, they each constitute prior art under 35 U.S.C. 102(a)(2). 
This rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 18-22, Woehrle teaches each of battery cells is a lithium-ion cell having a positive electrode, a negative electrode, and an electrolyte (P2-3), and Sugeno is drawn to the same (lithium ion secondary batteries – P3); however, neither details the configuration or components thereof including the features presented.
In the same field of endeavor, each of the above individual references teaches the features claimed of 18-22, and that the battery obtained has improved stability.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as each of the battery cells 2 of modified Woehrle those taught by any of the individual references cited above in order to provide the predictable result of improved stability, and furthermore, given that the selection of a known entity based on its suitable for its intended use supports a  prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); MPEP 2144.07).

13.	The rejection of claims 18-22 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) as applied to at least claim 1 above, and further in view of Hinoki (US 2010/0248026), Ueda (JP 2018-106879) (machine translation provided) and Gao (US 2016/0104880) is maintained.
Regarding claim 18, Woehrle teaches each of battery cells is a lithium-ion cell having a positive electrode, a negative electrode, and an electrolyte (P2-3), and Sugeno is drawn to the same (lithium ion secondary batteries – P3); however, neither details the configuration or components thereof including the features presented.
In the same field of endeavor, Hinoki teaches analogous art of lithium secondary batteries with each comprising  a positive electrode and a negative electrode (P23-32). The negative electrode comprises a negative current collector, a negative active-material layer formed on the negative current collector and a protecting layer (“a negative electrode function layer’) formed on the negative active-material layer (P32, 72). The positive electrode comprises a positive current collector and a positive active-material layer formed on the positive current collector (P32, 72).  The protecting layer comprises organic particles made of polyethylene (PE) (P104); however, Hinoki is silent regarding the particles being flake-shaped as claimed
In the same field of endeavor, Ueda discloses an insulator layer-attached negative electrode in which an insulator layer is formed on a negative electrode by polyolefin particles (abstract). The polyolefin particles have an aspect ratio of 1.0 to 2.0 (P27) and are thus considered “flake-shaped.”  
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the aspect ratio and shape of the polyethylene particles as taught by Ueda to the polyethylene particles of Hinoki given this  amounts to combining prior art element according to known methods and, in view of the disclosures of Hinoki and Ueda, would yield predictable results. 
Furthermore, Hinoki teaches the positive active-material layer comprises a positive electrode active-material with the examples of  lithium cobaltate (LiCoO2), lithium nickelate (LINiO2), lithium-manganese spinel (LiMn2O4), a compound metal oxide represented by the general formula: LiNixCoyMnzMaO2, with the variables defined and M is at least one element selected from Al, Mg, Nb, Ti, Cu, Zn and Cr (each of these materials is a composite oxide of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof), and an olivine-type LiIMPO4a, where M is at least one element selected from Co, Ni, Fe, and Mg ([0085]). However, Hinoki does not expressly disclose the combination of the first positive active material and the second positive active material as claimed.
In the same field of endeavor, Gao discloses a rapid charge lithium-ion battery wherein the positive active material includes a component A and a component B; the component A is selected from at least one of lithium nickel cobalt aluminum oxide (NCA), lithium nickel cobalt manganese oxide (NCM), lithium manganese oxide (LMO) and lithium cobalt oxide (LiCoO2); the component B may be lithium iron phosphate (LFP) (Abstract; P10). The mixture of component A and component B provides both the characteristics of high gram specific capacity, high voltage plateau and the like of component A and the advantages of superior magnification performance and safety performance of component B (P13). When component A and component B are mixed, the low- voltage constant current charge time can be prolonged, and hence the charging speed can be accelerated (P14and the delithiation ratio can be increased, and hence respective gram specific capacity can be improved, and consequently the energy density can be improved (P15).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a mixture of the first positive active material and the second positive active material as claimed.  
Accordingly the features as presented in claim 18 are each taught in the prior art, wherein providing the batteries of Woehrle with the above features would merely be a combination of prior art elements according to known methods to yield predictable results (MPEP 2143:  the  rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)).
Regarding claim 19, modified Woehrle (Hinoki) teaches the flake-shaped polyethylene particles have an average particle diameter (D50) in a range of 0.10 to 4.0 μm (P29, 32, 104, 107-108).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
Regarding claim 20, modified Woehrle (Hinoki) teaches the flake-shaped polyethylene particles have an average particle diameter (D50) in a range of 0.10 to 4.0 μm (P29, 32, 104, 107-108).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
Regarding claim 21, modified Woehrle (Hinoki) discloses the organic particle (polyethylene) has an average particle size (D50) of 0.10 to 4.0 um ([0029], [0032], [0104], [0107]-[0108]) and Ueda teaches the polyolefin particles have an aspect ratio of 1.0 to 2.0. Given these two teachings, the claimed thickness is overlapped by the prior art. 
Regarding claim 22, modified Woehrle (Hinoki & Gao) teaches wherein the first positive 15electrode active material and the second positive electrode active material are contained in a weight ratio overlapping with that claimed given Gao discloses component B (LFP) accounts for 5-90% by weight mass of the positive active material (abstract; P11) and further discloses a specific embodiment in which NCM and LFP are contained in the layer in amounts of 80% and 15% by mass, respectively.

Double Patenting 
14.	The provisional rejection of claims 1-22 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of copending Application No. 16/901,522 is withdrawn in view of the claim amendments made in each application rendering the claimed subject matter of the two applications as no longer identical.

15.	Claims 1 and 3-22 of this application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,522.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is present in the ‘522 application, the instant claim set not setting forth any features not found in the ‘522 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	The provisional rejection of claims 1 and 3-22 of this application rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/844,914 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the ‘914 application is found in the instant claim set, the instant claim set not setting forth any features not found in the ‘914 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,474 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘474 application, wherein the instant claim set does not set forth any features not found in the ‘474 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18.	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,970 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘970 application, wherein the instant claim set does not set forth any features not found in the ‘970 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,853is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘853 application, wherein the instant claim set does not set forth any features not found in the ‘853 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

20.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,089 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘089 application, wherein the instant claim set does not set forth any features not found in the ‘089 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

21.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,976 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘976 application, wherein the instant claim set does not set forth any features not found in the ‘976 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

22.	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,541 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘541 application, wherein the instant claim set does not set forth any features not found in the ‘541 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

23.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,527 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘527 application, wherein the instant claim set does not set forth any features not found in the ‘527 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

24.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,538 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘538 application, wherein the instant claim set does not set forth any features not found in the ‘538 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

25.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,061 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘061application, wherein the instant claim set does not set forth any features not found in the ‘061 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

26.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,900 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘900application, wherein the instant claim set does not set forth any features not found in the ‘900 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

27.	The rejection of claims 1 and 3-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘933 patent, wherein the 
instant claim set does not set forth any features not found in the ‘933 patent. 

Response to Arguments
28.	Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
	1) Rejection of Claims 1-22 under 35 U.S.C.112(a).  Claims 1-22 were rejected under 35 U.S.C. § 112(a) as allegedly being based on a non-enabling disclosure. 
Turning first to the rejection of claim 1, Applicant respectfully traverses any implication that the use of "a" or "an" in the claims denotes a "single" or "singular" of the corresponding element or feature. The Federal Circuit "has repeatedly emphasized that an indefinite article 'a' or 'an' in patent parlance carries the meaning of 'one or more' in open-ended claims containing the transitional phrase 'comprising."' Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F. 3d 1338, 1342 (Fed. Cir. 2008) (quoting KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000)) (internal quotations omitted) (Examiner emphasis). Indeed, "[t]hat 'a' or 'an' can mean 'one or more' is best described as a rule, rather than merely as a presumption or even a convention." Id. (emphasis added). 

Response:  While “a duct” is certainly not limited to be construed as only a singular duct and has the potential for plurality, the issue with respect to enablement is that the disclosure does not provide enablement for a singular duct (one of the potential options for “a duct”) corresponding to the vent of each of the battery cells.  In other words, inserting the definition provided by Applicant from the case law cited for the indefinite article “a” (“one or more”), claim 1, lines 5-6 reads as follows:  
“a top plate coupled to a top of the cover member and comprising [one or more] duct(s) corresponding to the vent of each of the battery cells”

As noted in the enablement rejection of the prior Office Action, the disclosure does not enable the option of [one] duct corresponding to the vent of each of the battery cells.  Accordingly, the rejection is maintained.  
	2)    Regarding claim 8, Applicant respectfully traverses the implication that the recited "receiving space" must be "a space (i.e., empty portion)" as alleged by the Office action. Indeed, claim 7, from which claim 8 depends, recites, in part, "wherein the extinguisher sheet has a receiving space with an outer cover comprising polyurea or polyurethane and a fire extinguishing agent in the receiving space" (emphasis added). Because the receiving space is recited as having "an outer cover" and "comprising "polyurea or polyurethane and a fire extinguishing agent in the receiving space," claim 8 would be understood by a person of ordinary skill in the art. Further, non-limiting examples of the Appin No. 16/901,522Amdt date March 11, 2022Reply to Office action of December 13, 2021extinguisher sheet having a receiving space are shown in, for example, Figures 9A-9D of the present application. Claim 8 was rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Regarding claim 8, Applicant respectfully references the above discussion regarding the rejection of claim 8 under 35 U.S.C. § 112(a). 
	
Response:  It is the extinguisher sheet that has the features of an outer cover comprising polurea or polyurethane, with a fire extinguishing agent in the receiving space.  If the receiving space were not interpreted as an empty portion/area, it could not then have a fire extinguishing therein as required of the claim.  
Moreover, under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.   The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art (MPEP § 2111.01).  Interpreting a “space” as something other than an “empty portion/area” would go against the plain meaning of the term as evidenced by the dictionary entries for the term “space” (copies cited and provided, reproduced below):

    PNG
    media_image6.png
    118
    867
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    645
    865
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    135
    940
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    455
    741
    media_image9.png
    Greyscale

Accordingly, the rejections against claim 8 under each of 35 U.S.C. § 112(a)/first paragraph and § 112(b)/second paragraph are maintained.  
	3)	Claim 1 is amended to incorporate the subject matter previously presented in dependent claim 2. 
Applicant respectfully submits that neither Woehrle nor Sugeno appears to disclose or even suggest at least the amended feature.  
First, in rejecting previous claim 2, which was substantially incorporated into amended claim 1, the Office action alleges that "a thinning wall or joint seam" of the dispenser 4 may be equated with the recited opening in the extinguisher sheet (Examiner emphasis).  Office action, page 12. Applicant respectfully traverses as neither the thinning wall or joint seam is an opening as would be understood by a person of ordinary skill in the art and is, indeed, a form of a closure.
Second, as can be seen at least in Figure 2a of Woehrle (reproduced below), the dispenser 4 is apparently arranged directly over the cut-out area 3 of the cell 2 such that the dispenser 4 lacks "an opening corresponding to the duct" as now recited in claim 1. -10- 116393760.4 
Appin No. 17/014,034 
Amdt date March 11, 2022 
    PNG
    media_image10.png
    266
    542
    media_image10.png
    Greyscale

Reply to Office action of December 13, 2021 
 
Third, as can be seen at least in Figure 2(c) of Sugeno (reproduced below), the water bag 16 lacks any openings therein and also extends over the holes 17 and 23. 

    PNG
    media_image11.png
    186
    202
    media_image11.png
    Greyscale

For at least the above reasons, Applicant respectfully submits that Woehrle nor Sugeno, either alone or together in any combination, do not disclose, teach, or otherwise suggest at least the above-discussed features of amended claim 1. Furthermore, there is no apparent reason why one of ordinary skill in the art prior to the effective filing date of the present application would have, upon reviewing the cited references as a whole, arrived at the embodiment of claim 1. Therefore, Applicant respectfully requests that the rejection of claim 1 be withdrawn and that this claim be allowed. -11- 
Reply to Office action of December 13, 2021Moreover, because claims 3-22 each depend, directly or indirectly, from claim 1, these claims each incorporate all of the terms and features of amended claim 1, in addition to other features, which together further patentably distinguish these claims over the art of record. Therefore, Applicant respectfully requests that the rejections of claims 3-22 be withdrawn and that these claims be allowed as well. 


Response:  It is not the Examiner that termed the dispenser 4 (“extinguisher sheet”) opening as an opening, but the prior art itself as stated in the Office Action (p. 12, repeated below) with P14 of Woehrle also repeated below:

    PNG
    media_image12.png
    154
    626
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    160
    518
    media_image13.png
    Greyscale


See also P15-21 of Woehrle which characterizes the explicitly taught dispenser opening as taking on a variety of configurations and utilizes the term “dispenser opening” or “dispenser openings” nine more times.  Accordingly, Applicant’s argument is not persuasive in view of the explicit teaching of the relied upon opening of the prior art being taught as an opening by the prior art itself (P14-21).  Accordingly, one of ordinary skill in the art would understand “an opening” as explicitly taught by the prior art to read on the claimed “opening” such that feature of claim 2, now incorporated into claim 1, is explicitly taught and met by the prior art.  Applicant’s arguments are thus not persuasive and the rejection maintained. 

Conclusion
29.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lian et al. (US 2019/0168037) applied as a secondary reference also teaches a construct in which both water and fire-fighting foam is applied to combat lithium ion battery 520 failures with Fig. 5E being prior to rupture of membrane 542 and cartridge 531 and Fig. 5G being after rupture:

    PNG
    media_image14.png
    323
    413
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    309
    452
    media_image15.png
    Greyscale

	Ogawa et al. (US 2019/0173074) teaches an embodiment in which the duct 31 and exhaust area of a top cover extends over an interior of a duct 30 of a top plate as illustrated below (pertinent to claim 13):

    PNG
    media_image16.png
    337
    538
    media_image16.png
    Greyscale

You et al. (US 2021/0328304) includes a battery with a fire extinguishing agent emitted thereon.
Yasui et al. (US 2011/0005781) discloses a plurality of different embodiments in which a plurality of batteries 2 have a fire-extinguishing component (Fig. 1:  tank 3; Fig. 2: tanks 6; Fig. 3; tank 6 used in conjunction with bimetal 9 and needle 10, etc.) that release a fire extinguishing agent 5, wherein the agent may be released as a result of a certain temperature being exceeded and melting of the opening part 3a of the tank 3 (P45-49; Figs. 1-6).

    PNG
    media_image17.png
    390
    555
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    388
    500
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    841
    419
    media_image19.png
    Greyscale

Kim et al. (US 2007/0164711) teaches:

    PNG
    media_image20.png
    243
    423
    media_image20.png
    Greyscale

The safety devices (100, 200, 300) include a fire extinguishing agent which is sprayed once the temperature reaches a critical temperature onto the battery module 410:

    PNG
    media_image21.png
    518
    833
    media_image21.png
    Greyscale

Lee (US 2018/0248160) teaches the following battery pack comprising a fire extinguishing device:

    PNG
    media_image22.png
    623
    492
    media_image22.png
    Greyscale

Li (US 2017/0165513); Fujiwara et al. (US 10,930,910); and Kim (US 2014/0322566) are all pertinent in terms of teaching battery modules onto which a fire extingushing agent is emitted.
Furar et al. (US 2011/0313084) teaches coating compositions made of polyurea and polyurethane with a flame retardant material (abstract; pertinent to claim 4).


30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/
Primary Examiner, Art Unit 1729